Citation Nr: 1512802	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-46 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Appellant is the Veteran's ex-wife.  She filed for apportionment in October 2008 for assistance to two minor children.  Her claim was denied in the February 2009 decision and she perfected a timely appeal.  The Appellant filed two VA-9 Forms, one requesting a hearing.  VA clarified in a July 2010 letter that the Appellant was not requesting a hearing.  She is representing herself in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102 (2014); see also 38 C.F.R. §§ 20.500-20.504; 20.713 (2014).  

In contested claims, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  

When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim. 38 C.F.R. § 19.102.  In this case, VA did not notify the Veteran of the Appellant's filing of a VA-9 Form, nor of the relevant content.   Because VA has not fulfilled its obligations under the procedures relating to contested claims, this claim must be remanded.  

Moreover, in documents submitted since the initial determination, the appellant has contended that the Veteran has additional income that he did not report.  It is asserted that there was property rental that produced income, and there seems to be some support for this information in the divorce documents on file.  This needs to be clarified on remand, to ascertain income and expenses of the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should review the claims file and ensure that all contested claims procedures have been followed. The Veteran should be provided copies of the content of the Substantive Appeal to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim. 

2.  Both parties should be requested to submit income and expense information for the last few years.  It should be determined whether there was income from a rental property, and if not, whether the property has been disposed of in some way.  The properties are listed in divorce papers from the appellant.  If she has knowledge of the use of the properties she should set that out.  All attempts at obtaining this information should be set forth in the electronic records.

3.  The AOJ should also determine and clearly set out whether the Veteran is currently being paid for any dependent children, and the monthly amount should be set out.

4. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Appellant should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto. The Veteran and his representative should also be provided a copy of the Supplemental Statement of the Case and the opportunity to respond.  Any responses should be provided to both parties.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




